OPINION. Harrison, J. We can see no reasonable ground for the •objection that the trial was for a time suspended by the court. Such suspension was within its sound discretion. Johnson v. The State, 32 Ark., 309. The evidence of the father’s verbal consent to the sale of the liquor to the minor was properly excluded from the jury. His consent, to have been a justification to the defendant, should have been in writing, as required by the ■statute. The third instruction given for the State was not as clear, perhaps, as it might have been, as, if standing alone, the jury might have understood from it that the facts mentioned ill it were conclusive evidence of. the sale ; but its language was equally susceptible of the meaning and correct proposition, that they but tended to prove the sale, or that it might be Inferred from them; and, taken in connection with the fifth, there is no room for the supposition that the jury were mistaken by it. The other instructions for the State were unobjectionable. The third and fourth instructions asked by the defendant, being in palpable contradiction to the statute, were, of course properly refused; and the coui’t did not err in its modification of the second, having already given instructions of similar import to it as framed; besides, the jury not being the judges of the competency of the evidence, might have been misled by it. The evidence fully sustained the verdict. Affirmed.